Citation Nr: 1214115	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a timely substantive appeal was filed following an August 2006 rating decision that denied claims of service connection for a right ankle condition, a skin condition and foot fungus, stomach problems, and colon problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that decision, the RO determined that a substantive appeal that was filed following an August 2006 rating decision that denied claims of service connection for a right ankle condition, a skin condition and foot fungus, stomach problems, and colon problems, was not timely.


FINDINGS OF FACT

1.  On August 24, 2006, the RO issued a rating decision denying claims of service connection for a right ankle condition, a skin condition and foot fungus, stomach problems, and colon problems.  Notification of the decision was sent to the Veteran on August 30, 2006.

2.  The Veteran filed a notice of disagreement (NOD) with the August 2006 decision that was received on September 12, 2006.

3.  On March 28, 2007, the RO issued a statement of the case (SOC), which was sent to the Veteran on March 30, 2007.

4.  On July 27, 2007, following the receipt of additional evidence, the RO issued a supplemental statement of the case (SSOC), which was sent to the Veteran on July 31, 2007.

5.  A substantive appeal was not received within 60 days from when the SSOC was mailed or within one year from when the notification of the August 2006 rating decision was mailed.




CONCLUSION OF LAW

A timely substantive appeal was not filed following an August 2006 rating decision that denied claims of service connection for a right ankle condition, a skin condition and foot fungus, stomach problems, and colon problems.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 19.30, 19.34, 20.200, 20.202, 20.302, 20.303, 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  Generally, the VCAA requires VA to notify a veteran of the information and evidence necessary to substantiate a claim after he has filed one and to assist a veteran in obtaining evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA does not apply to the issue on appeal because the matter involves, not the substantiation of the underlying service connection claims, but rather the procedures for appealing a decision.  In this case, the Veteran was provided with the required information for filing an appeal and a remand for further notification is not necessary.

In January 2006, the Veteran filed a claim of service connection for a right ankle condition.  In March 2006, he filed claims of service connection for skin problems, including foot fungus, and stomach and colon problems.  During this time period, the Veteran also filed claims of service connection for posttraumatic stress disorder (PTSD) and prostate problems.  Service connection was ultimately granted for those two claims and they do not concern the present appeal.

By a rating decision, dated August 24, 2006, the RO denied entitlement to service connection for a right ankle condition, a skin condition and foot fungus, stomach problems, and colon problems.  Notification of the decision was sent to the Veteran on August 30, 2006.



The Veteran filed a NOD with the August 2006 decision that was received on September 12, 2006.  On March 28, 2007, the RO issued an SOC for the claims.  A copy of the SOC was properly sent to the Veteran and his representative on March 30, 2007.  See 38 C.F.R. § 19.30(a) (2011).  When an SOC is issued, a veteran and his representative will also be furnished:  information on the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9 (Appeal to the Board of Veterans' Appeals).  38 C.F.R. § 19.30(b).  The cover letter to the SOC included the requisite information and a VA Form 9 was listed as an enclosure.  The letter told the Veteran that he must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  See 38 C.F.R. § 20.302(b)(1) (2011).  The letter also informed the Veteran that an extension could be requested within the 60 days for more time to file an appeal.  See 38 C.F.R. § 20.303 (2011).  Proper completion and filing of a substantive appeal are the last actions that a veteran needs to take to perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011).

In May 2007, the Veteran submitted a statement with additional evidence regarding his stomach problems claim.  He stated "please look at these records on my stomach, before we continue with an appeal."  In response to the submission, the RO considered the evidence and issued an SSOC on July 27, 2007, wherein the claims remained denied.  The SSOC was sent to the Veteran and his representative on July 31, 2007.  Where, as here, a veteran submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed, and the evidence requires an SSOC, then the time to submit a substantive appeal shall end not sooner than 60 days after such SSOC is mailed to the veteran, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  38 C.F.R. § 20.302(b)(2).

Here, the one-year period following notification of the denial of the service connection claims expired on August 30, 2007.  Thus, the issuance of the SSOC had the effect of extending the time to submit a substantive appeal to October 1, 2007.  See 38 C.F.R. § 20.305(b) (2011) (where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation).  Therefore, the Veteran had until October 1, 2007, to file a substantive appeal.

Subsequently, a VA Form 9 was received by the RO on December 10, 2007.  In the February 2008 decision, the RO informed the Veteran that the substantive appeal was not timely filed.  Whether a substantive appeal has been filed on time is an appealable issue.  38 C.F.R. § 19.34 (2011).  The Veteran properly appealed the RO's February 2008 decision and it forms the basis for the appeal presently before the Board.

In analyzing the issue on appeal there are three aspects that must be addressed:  (1) whether the VA Form 9 that the Veteran filed was timely; (2) whether any other correspondence during the time period in which to appeal constituted a substantive appeal; and (3) whether the RO or the Board waived the time requirement for filing the substantive appeal.

First, based on the date stamp on the VA Form 9, the document was received by the RO in Nashville on December 10, 2007.  Notably, the VA Form 9 itself contained a handwritten date of May 8, 2007 next to the Veteran's signature.  Had the VA Form 9 been received on or near that date, it would have been filed in a timely manner.  In conjunction with the current appeal, the Veteran has stated that the May 8, 2007 date should be considered the date of the VA Form 9 and it would have been timely filed.  He expressly stated that he sent the form on the date it was signed and that it could have been misplaced or lost at the RO.

The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity of VA's administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).




In the Veteran's case, the presumption of regularity indicates that, if he had filed the VA Form 9 with the RO, the RO, acting in its regular course of business and following its regular processes, would have placed it in his claims file and acted on it in some way.  See Fithian v. Shinseki, 24 Vet. App. 146, 150-51 (2010).  The claims file does not contain evidence that the VA Form 9 was mailed on or near May 8, 2007.  There is no postmarked envelope or other information that suggests the document was mailed earlier than December 10, 2007, or near that date.  Additionally, there is no correspondence or other indication that the RO received the VA Form 9 prior to December 10, 2007.  The RO received other correspondence and evidence from the Veteran in May 2007 and on three occasions in August 2007.  Notably, the RO responded to the Veteran with a letter or other form of action in each instance.  None of the actions on the RO's part suggests that it received the VA Form 9 at an earlier date.  Because this evidence establishes neither that the RO received the VA Form 9 prior to December 10, 2007, or that the Veteran mailed the VA Form 9 at an earlier date such as on May 8, 2007, the Board concludes that presumption of regularity has not been rebutted by clear evidence.  See Fithian, 24 Vet. App. at 150-51 (noting that proof of mailing requires something apart from a party's own testimony).  Consequently, the Board finds that the VA Form 9 submitted by the Veteran was not timely because it was received more than two months after the time limit of October 1, 2007 expired.

Next, the Board finds that no other correspondence during the time limit for filing a substantive appeal may be construed as a substantive appeal.  A substantive appeal may consist of a properly completed VA Form 9.  See 38 C.F.R. § 20.202.  The only VA Form 9 submitted was the one received on December 10, 2007, which was untimely as discussed above.  Nevertheless, correspondence containing the necessary information may be considered a substantive appeal even if a VA Form 9 is not submitted.  Id.  

Subsequent to the issuance of the March 2007 SOC, and prior to the October 1, 2007 time limit, the Veteran submitted multiple pieces of correspondence.  As noted previously, on May 15, 2007, the Veteran submitted a statement with additional evidence regarding his stomach problems claim and stated "please look at these records on my stomach, before we continue with an appeal."  The statement also referenced a claim concerning PTSD.  The Board does not find that this statement constitutes a substantive appeal, because it was essentially a statement to consider additional evidence, specifically regarding the stomach problems claim.  In fact, the Veteran requested that the RO look at the additional treatment records before we continue with an appeal.  Thus, the statement was not an appeal itself.  Moreover, a cover letter from the Veteran's representative was included with the May 2007 statement.  There is no indication that the Veteran's representative considered the submission a substantive appeal either.  The RO, in response, properly issued an SSOC that considered the additional evidence.

A statement was also received from the Veteran in August 9, 2007.  This statement specifically requested that claims be filed regarding hearing loss, tinnitus, and PTSD.  Private treatment records pertaining to the hearing loss and tinnitus claims were included with the statement.  The statement did not refer to the claims for service connection for a right ankle condition, a skin condition and foot fungus, stomach problems, and colon problems.  Additionally, on August 9, 2007, the RO received from the Veteran a request under the Freedom of Information Act (FOIA).  The Veteran requested a copy of his service treatment records and referenced no specific claims.  Moreover, on August 23, 2007, the Veteran submitted a statement in support of his hearing loss and tinnitus claims with supporting evidence for those two claims.  The submissions received in August 2007 do not pertain to the claims for service connection for a right ankle condition, a skin condition and foot fungus, stomach problems, and colon problems and do not constitute a substantive appeal.  There was no other correspondence from the Veteran received on or prior to October 1, 2007.  Thus, the Board does not find that any other correspondence during the time period constituted a substantive appeal or an extension of the time requirement to file a substantive appeal.

Lastly, the Board finds that neither the RO nor the Board has waived the time requirement for filing the substantive appeal.  The Court has held that a veteran has forfeited his opportunity to appeal a VA decision to the Board when he fails to 



comply with the requirements of 38 C.F.R. § 20.303.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (addressing the time limit for filing extensions of time to file a substantive appeal).  However, the Court has also held that, unlike a NOD, the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 
23 Vet. App. 37, 45 (2009).  In Percy, the Court found that the Board waived the time requirement for filing a substantive appeal by its treatment of the claim as being in appellate status for a period of years.  In that case, the Board also took hearing testimony on the appeal as to the merits of the claims rather than raising the issue of a late filing during the many years between the filing and a final determination.  Id. at 46.

In the Veteran's case, unlike Percy, there has been no explicit or implicit representation by VA, either by the RO or the Board, that it was waiving the filing requirement of a timely substantive appeal.  After the VA Form 9 was received in December 2007, the subsequent correspondence from the RO pertained to the untimely nature of the substantive appeal and that the Veteran could appeal the determination as to timeliness.  The issue of whether the substantive appeal was timely filed followed the proper procedure to appellate status to the Board and that specific issue was certified to the Board for consideration.  Thereafter, the Board took no action that would represent a waiver of the time requirement for filing the substantive appeal.  At this time, the Board declines to waive such requirement.  

For the foregoing reasons, the Board concludes that a timely substantive appeal was not filed following an August 2006 rating decision that denied claims of service connection for a right ankle condition, a skin condition and foot fungus, stomach problems, and colon problems.  Therefore, the issue on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's appeal, that doctrine is not applicable.  See, e.g., 


38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A timely substantive appeal was not filed following an August 2006 rating decision that denied claims of service connection for a right ankle condition, a skin condition and foot fungus, stomach problems, and colon problems; the appeal of this issue is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


